Title: From Thomas Jefferson to George Jefferson, 15 December 1807
From: Jefferson, Thomas
To: Jefferson, George


                        
                            Dear Sir
                            
                            Washington Dec. 15. 07
                        
                        I put the inclosed under cover to you, because I fear a former letter of the same tenor to mr Oldham may
                            have miscarried: and I leave it open, because he may possibly be engaged somewhere at a distance from Richmond, in which
                            case I would ask the favor of you to have the mahogany procured for me by somebody else, & forwarded to Monticello,
                            where they are now in want of it. I salute you with great affection.
                        
                            Th: Jefferson
                            
                        
                    